Case: 1:19-cv-05971 Document #: 1-1 Filed: 09/06/19 Page 1 of 1 PagelD #:75

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, LAW DIVISION

NOA MATSLIAH HODEDE

as Special Administrator of the Estate
of ABRAHAM MATSLIAH, deceased,

No. 1QL 4815S

Plaintiff,
CALS

Vv.
THE BOEING CO., an Illinois corporation,

Defendant.

ADMINISTRATIVE ORDER
APPOINTING WRONGFUL DEATH SPECIAL ADMINISTRATOR

 

This cause coming before the Court on the motion of the Plaintiff for appointment of a
Wrongful Death Special Administrator, the above-captioned matter being a federal court cause of
action against the Defendant, the Court finding that the appointment of a Wrongful Death Special
Administrator, pursuant to 740 ILCS 180/2.1, is required in state court for the proper prosecution
of the federal court cause of action,

IT IS HEREBY ORDERED as follows:

(4208) 1. The Plaintiff, NOA MATSLIAH HODEDE, be and is hereby appointed as the
Wrongful Death Special Administrator, pursuant to 740 ILCS 180/2.1, for
purposes of prosecution of the above-captioned matter in federal court;

(4251) 2. The Clerk of the Circuit Court of Cook County shall assign the above
captioned matter a Law Division case number, solely for the purpose of the entry

of this order;

(4010) 3. The above-captioned matter is administratively dismissed instanter.

Andrew T. Hays
Sarah E. Buck

 

| WR
HAYS FIRM LLC ENTERYUDGE JANES P. FLANFIERY
55 W. Wacker Dr., 14th Floor AUG 21 2019
Chicago, IL 60601
Phone: (312) 626-2537 JUDGE Circuit Court-7505 No.

ahays@haysfirm.com
Atty No. 46467
